Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 1 of 102




                         EXHIBIT 31
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 2 of 102




                                                                    Christina McLaughlin <cmcla012@fiu.edu>



  Petition for Readmission
  3 messages

  Christina McLaughlin <cmcla012@fiu.edu>                                Tue, May 23, 2017 at 4:42 PM
  To: tansah@fiu.edu
  Bcc: Diana McLaughlin <drdiana@kidsmedicalcare.com>, hugh@kmcnetwork.com

   Dean Ansah,

   You are already in receipt of the attached letter of appeal in this email. I sent the attached letter of appeal
   yesterday through email, fax, and Federal Express. I received a signed receipt of the mailed letter of
   appeal the morning of May 23rd, 2017. I am resending the letter in response to the email I received the
   afternoon of May 23rd, 2017 providing the directions of the formal submission process of a petition for
   readmission. I formally request that I appear before the committee to review my petition for readmission. I
   formally request that my mother, Diana McLaughlin, Esq. be present during my appearance.

   Please send me email confirmation upon receipt of my petition pursuant to the instructions in the email. As
   a reminder, I have a paid legal internship that begins June 2nd, 2017. I am requesting that I receive a final
   disposition before June 2nd, 2017. I am available to appear before the committee at any time, with
   reasonable notice, taking into consideration that I live in Naples, Florida. I am, also, requesting that my
   grade for Spring Semester LSV (LSVII) be reviewed and determined prior to my appearance before the
   committee.

   Respectfully submitted,

   Christina McLaughlin

        McLaughlin Petition of Appeal.pdf
        2041K


  Tawia Ansah <tansah@fiu.edu>                                                       Tue, May 30, 2017 at 3:19 PM
  To: Christina McLaughlin <cmcla012@fiu.edu>




   Tawia B. Ansah
   Acting Dean
   Professor of Law
   FIU College of Law
   Modesto Maidique Campus
   11200 SW 8 Street, RDB Hall 2024
   Miami, FL 33199
   Office 305-348-8004


   From: Christina McLaughlin <cmcla012@fiu.edu>
   Date: Tuesday, May 23, 2017 at 4:42 PM
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 3 of 102


   To: Tawia Ansah <tansah@fiu.edu>
   Subject: Petition for Readmission
   [Quoted text hidden]



  Tawia Ansah <tansah@fiu.edu>                             Tue, May 30, 2017 at 3:20 PM
  To: Christina McLaughlin <cmcla012@fiu.edu>

   Dear Ms. McLaughlin

   We are in receipt of your petition.
   Thank you.
   T.A.




   Tawia B. Ansah
   Acting Dean
   Professor of Law
   FIU College of Law
   Modesto Maidique Campus
   11200 SW 8 Street, RDB Hall 2024
   Miami, FL 33199
   Office 305-348-8004


   From: Christina McLaughlin <cmcla012@fiu.edu>
   Date: Tuesday, May 23, 2017 at 4:42 PM
   To: Tawia Ansah <tansah@fiu.edu>
   Subject: Petition for Readmission

   [Quoted text hidden]
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 4 of 102




                         EXHIBIT 32
         Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 5 of 102

                                                                                                                                              LOGIN/SIGN UP




                               /5


         Overall Quality Based on 7 ratings




         Professor in the Law department at Miami Dade
         College (all)


                                                                                            Diana Cardona            Frank Bocanegra     Noemy Estevez


         Level of Difficulty




                 Rate Professor Brown


         I'm Professor Brown        Submit a Correction




           TOUGH GRADER             GET READY TO READ

           SKIP CLASS? YOU WON'T PASS.            TESTS ARE TOUGH

           PARTICIPATION MATTERS




           7 Student Ratings



          All courses



             QUALITY                                                                                                                           Nov 29th, 2016


                                For Credit: Yes    Attendance: Mandatory      Would Take Again: No   Textbook: Yes


                                Professor Brown is a nice lady. Very knowledgeable in her field but definitely does not have the time to teach a class. Never
                                gives feedback on assignments, her tests are hard and expects you to give 100% effort when she gives minimal to no effort.
           DIFFICULTY
                                Definitely do not take her class if you're ready to not learn.


                                    TOUGH GRADER          GET READY TO READ         GROUP PROJECTS




                                     0      0




1 of 3
         Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 6 of 102

           QUALITY                                                                                                                      Dec 29th, 2015


                       For Credit: Yes   Attendance: Mandatory   Textbook: No


                       Professor Brown may be a great attorney but she just does not have the time to teach. She comes to class without any
                       preparation and googles samples of upcoming assignments. Don't expect any feedback. Also really bad with e-mail
          DIFFICULTY
                       correspondence. She is a nice person but a terrible professor.


                          0       0




           QUALITY                                                                                                                      Aug 24th, 2015


                       For Credit: Yes   Attendance: Mandatory   Grade: C    Textbook: Yes


                       Extremely intelligent woman and she brings real-world experience into the classroom. Her tests are definitely tough but she
                       is fair when it comes to grading. In order to do well in her class, expect to read the chapters assigned and come to class!
          DIFFICULTY


                          0       0




           QUALITY                                                                                                                       Jul 30th, 2015


                       For Credit: Yes   Attendance: Mandatory   Grade: B+    Textbook: Yes


                       Professor Brown is VERY helpful but people misunderstand her because they're just unknown to knowledge. They want the
                       grade thrown at them without any work and that's the problem. People are giving her a low score cause she makes you
          DIFFICULTY
                       work for a grade. I passed cause I worked for it and the lady even offered me her book cause I couldn't afford one


                          0       0




           QUALITY                                                                                                                      Apr 24th, 2015


                       For Credit: Yes   Attendance: Mandatory   Grade: Not sure yet   Textbook: Yes


                       My philosophy for this class was turn something in so she could see that you tired. She is most definitely a nice person but
                       not a good teacher. You will be lost half the class but just turn in the assignment and she'll see that you tired and give you
          DIFFICULTY
                       some credit. She is a SLOW grader.


                          0       0




           QUALITY                                                                                                                      Apr 21st, 2015


                       For Credit: Yes   Grade: D   Textbook: Yes




2 of 3
           Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 7 of 102
                                   I took this professor the last semester in Kendall, even I consider that she has a lot of knowledge and probably she is a
               DIFFICULTY          good lawyer, be teacher is different, she don't how to explain, she go over each chapter in 5 min and she gave us hard
                                   homework with no basis and the end nobody passed her class. my advice don't take her.


                                      0       0




                QUALITY                                                                                                                              Apr 2nd, 2015


                                   For Credit: Yes   Textbook: No


                                   Overall, she is a very smart and driven woman who has a great personality. Unfortunately, I feel as though her knowledge
                                   for law does not necessarily transition well into teaching it to students. She's somewhat confusing, and tries to take on too
               DIFFICULTY
                                   many tasks at once. Hopefully with time, she will get better because she has the potential to be great.


                                      2       0




                   © 2020 Altice USA News, Inc. All Rights Reserved


         !-- Snap Pixel Code -->




3 of 3
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 8 of 102




                         EXHIBIT 33
 Florida International University Mail - Grades and Comments            Page 1 of 1
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 9 of 102




                                                              Christina McLaughlin <cmcla012@fiu.edu>



  Grades and Comments
  1 message

  Christina McLaughlin <cmcla012@fiu.edu>                                     Fri, May 19, 2017 at 4:32 PM
  To: Joycelyn Brown <joybrown@fiu.edu>

   Professor Brown,

   Could you please send me my grades and your comments from my final appellate brief submissions and
   my oral arguments?

   Thank you,

   Christina McLaughlin




 https://mail.google.com/mail/u/0/?ui=2&ik=30ac7c17a7&jsver=CS87NgUoRx4.en.&vie...             11/24/2017
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 10 of
                                     102




                       EXHIBIT 34
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 11 of
                                     102



                                                                    Christina McLaughlin <cmcla012@fiu.edu>



 Contracts Casebook Plus
 2 messages

 Marsha Walker <walkerm@fiu.edu>                                                   Wed, Dec 14, 2016 at 1:55 PM
 To: "cmcla012@fiu.edu" <cmcla012@fiu.edu>


  Dear Christina



  Our records indicate that you did not register for Casebook Plus in Professor Norberg’s Contracts class. Please
  notify me as soon as possible as to whether our records are correct or incorrect.




  Marsha Walker-Yang

  Program Assistant

  FIU College of Law, RDB 2060

  305-348-8374

  walkerm@fiu.edu




 Christina McLaughlin <cmcla012@fiu.edu>                                           Wed, Dec 14, 2016 at 2:42 PM
 To: Marsha Walker <walkerm@fiu.edu>

  Ms. Walker,

  I have submitted Casebook Plus assignments throughout the entire semester and met all the deadlines.
  Professor Norberg announced students that were not registered for Casebook Plus in the middle of the
  semester and I was not one of the students listed. Attached is a screenshot of my submissions of the
  Casebook Plus completed assignments.
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 12 of
                                     102




  Thank you for notifying me of this issue. I hope we are able to get it resolved.

  Christina McLaughlin
  [Quoted text hidden]
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 13 of
                                     102




                       EXHIBIT 35
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 14 of
                                     102



MEMBER PROFILE
   Marci A.R Rosenthal

                                     Member in Good Standing

                                 Eligible to Practice Law in Florida

   Bar Number:

     96555

   Mail Address:

     Florida International Univ College of Law
     UNIVERSITY Park
     Miami, FL 33199-0001

     Office: 305-348-8350

     Cell: 305-348-8350

     Fax: 305-348-2282

   Email:

     marciros@fiu.edu

   Personal Bar URL:

     https://www.floridabar.org/mybarprofile/96555

   vCard:

     
   County:

     Miami-Dade

   Circuit:

     11

   Admitted:

     10/17/1996
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 15 of
                                     102

   10-Year Discipline History:

      None

   Law School:

      University of Miami School of Law

   The Find a Lawyer directory is provided as a public service. The Florida Bar maintains limited basic information about lawyers licensed to
   practice in the state (e.g., name, address, year of birth, gender, law schools attended, admission year). However, The Florida Bar allows
   individual attorneys the opportunity to add personal and professional information to the directory. The lawyer is solely responsible for
   reviewing and updating any additional information in the directory. The lawyer's added information is not reviewed by The Bar for
   accuracy and The Bar makes no warranty of any kind, express or implied. The Florida Bar, its Board of Governors, employees, and agents
   are not responsible for the accuracy of that additional information. Publication of lawyers' contact information in this listing does not
   mean the lawyers have agreed to receive unsolicited communications in any form. Unauthorized use of this data may result in civil or
   criminal penalties. The Find a Lawyer directory is not a lawyer referral service.
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 16 of
                                     102




                       EXHIBIT 36
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 17 of
                                     102


                                                                 Diana M.D.
  2336 Immokalee Road
  Naples, FL 34110

                                                             McLaughlin M.B.A.
  Phone: 239.229.8481
  Fax: 239.449.3397
  Email: drdiana@dianamclaughlin.com                                                   Esq.
                                                                 Medicine • Business • Law
   June 26, 2017


   DELIVERED VIA EMAIL TO sisc@fiu.edu AND lissgarc@fiu.edu,
   FAX TO (305) 348-3272, AND U.S. MAIL



   Isis Carbajal de Garcia
   Senior University Counsel
   Florida International University
   Modesto Maidique Campus PC 511
   Miami, FL 33199

          Re: Academic Dismissal of Christina McLaughlin

   Dear Ms. Carbajal:
          You are hereby given formal notice that Christina McLaughlin intends to commence a
   lawsuit against Florida International University- School of Law for equitable relief of re-
   instatement of a student in good standing and damages exceeding $75,000.00. The following
   professors will be named as co-defendants: Joycelyn Brown; Howard Wasserman; Thomas E.
   Baker. The claims alleged will include, but not limited to, Infringement of the Fundamental right
   of Freedom of Expression and Freedom of Association; Fraud and Non-Disclosure; Breach of
   Fiduciary Duty.
           The basis of the claims relies on the following allegations: FIU and its professors
   intentionally nefariously targeted Christina because she was, and is, an active supporter of the
   Republican Party and of President Trump. Christina was well-known to have actively worked
   for various 2016 Republican campaigns. Christina has posted on her Facebook pictures of her
   with Governor Rick Scott; Congressman Francis Rooney and Ambassador John Bolton. FIU
   professors intentionally targeted Christina by refusing to provide any academic assistance and
   were intentionally biased in grading for the express purpose of removing her from FIU School of
   Law.
            Additionally, Christina will claim FIU permitted a hostile educational environment.
   Christina experienced distress by the overt ostracizing by FIU professors and students. FIU
   encouraged “Blue Day” otherwise known as get out the vote for Hillary Clinton Day. Professor
   Baker gave a Constitutional Law lecture wearing a “Make America Great Again” hat while

                                              Page 1 of 3
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 18 of
                                     102


   acting mentally disabled and stating his fictional character’s heroes were “Donald Trump,
   Napoleon Bonaparte and Forrest Gump.” Professor Wasserman spoke weekly in open class
   (Civil Procedure) about the illegality of the Trump administration illegality. Given the subject
   matter of Professor Baker’s nor Professor Wasserman’s classes relies on the subject matter in
   these instances, any reasonable observer would conclude the above-referenced behavior was
   meant to demean, intimidate, and retaliate against anyone not sharing these professor’s views.
   Professor Baker’s characterization that any of his students, who voted for the sitting President of
   the United States, were mentally disabled, is egregious and demonstrates the hostile, threatening
   environment fostered by FIU. Professor Joycelyn Brown is a well-known liberal with radical
   ideology. As previously, stated in Christina’s appeal, Prof. Brown admitted disregarding the
   grading rubric and purposely grading lower than the rubric permits. Prof. Brown consistently
   refused on several occasions to provide any academic guidance and stated “It’s a matter of
   style.” All these professors showed unprovoked personal animus towards Christina.
           Additionally, FIU permitted the jerry-rigging of school policies to disadvantage Christina
   and to the benefit of mostly minority students. FIU ignored Christina’s request for a grade
   review of Spring LSV. Her review request was delivered via email on May 22, 2017 and Federal
   Express on May, 23, 2017, a full eight days prior to Christina’s Academic Review Committee
   appeal meeting on May 31, 2017 Christina’s request was based on specific and reasonable facts
   that merited a response. Professor Wasserman explicitly denied Christina’s request for grade
   review during her appeal meeting, stating the panel had “no jurisdiction” for a grade review.
   FIU failed to take any further action on this request, ignored the outstanding request for review,
   and upheld the dismissal. Professor Wasserman refused to accept a letter of representation and
   refused to allow me, her formal legal counsel, to attend the Academic Review Committee appeal.
   Additionally, FIU has failed to timely respond to requests for all her educational records under
   FERPA. Christina alleges that FIU has acted in bad faith and is also in violation of rights
   guaranteed under FERPA. Additionally, your June 23, 2017 email, requesting a copy of the
   formal grade appeal, clearly indicates FIU has taken no action to remediate the harm caused to
   Christina and further demonstrates FIU’s bad-faith tactics to obfuscate Christina’s grade through
   lack of transparency. Christina is the victim of discrimination and retaliation because of her
   political beliefs and active participation in the political process.
            This correspondence is a formal pre-suit notice and demands a written response within 10
   calendar days. This correspondence serves as constructive notice to the above-mentioned co-
   defendants who are employed by FIU School of Law. Please, forward accordingly. The above
   is not intended to be a complete recitation of all applicable law and/or facts, and shall not be
   deemed to constitute a waiver or relinquishment of any of Christina’s rights or remedies, whether
   legal or equitable, all of which are hereby expressly reserved, including but not limited to the
   recovery of costs and attorneys’ fees. Christina also reserves all rights to file complaints with all
   applicable federal and state agencies.


                                                Page 2 of 3
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 19 of
                                     102



         Thank you for your consideration on this matter.

   Very Truly Yours,




   DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Fax: (239) 449-3397
   Email: drdiana@dianamclaughlin.com




                                             Page 3 of 3
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 20 of
                                     102




                       EXHIBIT 37
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 21 of
                                     102



                                                              Cece Em <christymclaughlin95@gmail.com>



 FW: LSV II concerns
 8 messages

 Marci Rosenthal <marciros@fiu.edu>                                          Fri, Aug 25, 2017 at 9:48 AM
 To: "christymclaughlin95@gmail.com" <christymclaughlin95@gmail.com>, "cmcla012@fiu.edu"
 <cmcla012@fiu.edu>


  Dear Ms. McLaughlin,

  I am following up on concerns you have expressed in communications to the University regarding your
  LSV II professor. I will review the information that those communications contain about Professor
  Brown. If you wish to provide me with additional information, please contact my office to schedule an
  appointment with me at a mutually convenient time. The purpose of such a meeting is to hear further
  from you about your concerns; no legal counsel or other representatives will attend. If you do not have
  additional information that you wish to provide, I will review the grievance based on the information that
  we have already received.



  Sincerely,



  Marci A. Rosenthal

  Interim Associate Dean for Academic Affairs

  (305) 348-1118

  marciros@fiu.edu




  South Florida's first and only public law school



 Cece Em <christymclaughlin95@gmail.com>                                Fri, Aug 25, 2017 at 9:49 AM
 To: Moma <drdiana@kidsmedicalcare.com>, Evil Dad <hugh@kmcnetwork.com>

  [Quoted text hidden]



 Cece Em <christymclaughlin95@gmail.com>                                        Mon, Aug 28, 2017 at 3:59 PM
 To: Marci Rosenthal <marciros@fiu.edu>

  Dean Rosenthal,
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 22 of
                                     102

  I am interested in chatting with you. Could you let me know if there is any disadvantage to not having my
  attorney present?

  Christina McLaughlin
  [Quoted text hidden]



 Marci Rosenthal <marciros@fiu.edu>                                              Tue, Aug 29, 2017 at 5:03 PM
 To: Cece Em <christymclaughlin95@gmail.com>

  Dear Ms. McLaughlin,

  The purpose of the meeting is so that I can hear further from you about your concerns about Professor
  Brown, if you have any information to add beyond what you have included in your past communications.
   Please be aware that the College of Law's grievance process is for informal resolution of student
  complaints.

  As you may have already discerned, the grievance process covers matters other than grade changes or
  readmission after dismissal, both of which have already been addressed in your case. The grievance
  process is for the purpose of gathering information about your concerns about the professor, and does
  not include representation by counsel.

  Please let me know if you would like to meet.



  Sincerely,



  Marci A. Rosenthal

  Interim Associate Dean for Academic Affairs

  Director, Legal Skills & Values Program

  Professor of Legal Skills and Values




  South Florida’s first and only public law school



  From: Cece Em [mailto:christymclaughlin95@gmail.com]
  Sent: Monday, August 28, 2017 4:00 PM
  To: Marci Rosenthal <marciros@fiu.edu>
  Subject: Re: FW: LSV II concerns

  [Quoted text hidden]



 Cece Em <christymclaughlin95@gmail.com>                               Tue, Aug 29, 2017 at 5:06 PM
 To: Evil Dad <hugh@kmcnetwork.com>, Moma <drdiana@kidsmedicalcare.com>
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 23 of
                                     102

  ---------- Forwarded message ----------
  From: "Marci Rosenthal" <marciros@fiu.edu>
  [Quoted text hidden]



 Cece Em <christymclaughlin95@gmail.com>                                        Tue, Aug 29, 2017 at 7:40 PM
 To: Marci Rosenthal <marciros@fiu.edu>

  Dear Dean Rosenthal,

  You are aware that FIU has been placed on notice of my intent to file a lawsuit. You are aware
  that I have retained counsel. It is highly unethical for you to contact me directly and to attempt
  to gain discovery without the benefit of my counsel.

  You are an agent for FIU and you failed to disclose that you are a member of the Florida Bar. You
  are bound by the rules of professionalism and ethics according to the Florida Supreme Court. I
  reserve the right to file a complaint with the Florida Bar.

  I have never been placed on notice of a grade review. I was never given an opportunity to
  present evidence. I have never been given the opportunity to appeal the alleged grade review. I
  demand to know the exact date, the body or committee and the persons present and/or
  responsible for the grade review. I demand a written finding of fact and written decision of the
  grade review. I allege that “grade changes” have never been addressed and I demand strict
  proof thereof.

  FIU College of Law does not have any stated grievance process in the student handbook, or
  policies and regulations, or on FIU College of Law website. My grievances and allegations are of
  very serious malfeasance and tortious acts by Profs. Wasserman, Brown, Baker, and Schrier, at
  least. You are intentionally ignoring my grievances against these other professors. FIU has
  purposely stalled and obfuscated addressing any of my concerns for months. Your much delayed
  contact is a sham pre-text to give the appearance of proper handling of my legitimate complaint.

  Nevertheless, I am willing to speak to you. I want my counsel present with me at all meetings or
  discussions with you or any FIU agent. I will meet with you only when that condition is met.

  Christina McLaughlin
  [Quoted text hidden]



 Marci Rosenthal <marciros@fiu.edu>                                               Fri, Sep 1, 2017 at 5:37 PM
 To: Cece Em <christymclaughlin95@gmail.com>


  Dear Ms. McLaughlin,

  Under the College of Law grievance process (described on the College of Law's website), when a student
  and a professor are unable to informally resolve a grievance, the student "must meet with the Associate
  Dean for Academic Affairs to reach an informal resolution." Accordingly, in my administrative capacity as
  Interim Associate Dean for Academics, I emailed you last week to arrange that meeting, in response to a
  communication that the University received over the summer that indicated that one of your arguments
  in support of your Petition for Readmission was a grievance against Professor Brown. As I mentioned in
  my earlier email, the process does not include representation by counsel; neither the student nor the
  university is represented by counsel in the grievance process. It is your prerogative to choose not to
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 24 of
                                     102

  meet, in which case I will proceed with the review based on information that you included in your Petition
  for Readmission.

  Sincerely,



  Marci A. Rosenthal

  Interim Associate Dean for Academic Affairs

  Director, Legal Skills and Values Program

  Florida International University College of Law

  (305) 348-1118

  marciros@fiu.edu



  From: Cece Em [mailto:christymclaughlin95@gmail.com]
  Sent: Tuesday, August 29, 2017 7:40 PM

  [Quoted text hidden]

  [Quoted text hidden]



 Cece Em <christymclaughlin95@gmail.com>                                Fri, Sep 1, 2017 at 5:49 PM
 To: Evil Dad <hugh@kmcnetwork.com>, Moma <drdiana@kidsmedicalcare.com>

  ---------- Forwarded message ----------
  From: "Marci Rosenthal" <marciros@fiu.edu>
  Date: Sep 1, 2017 5:38 PM
  Subject: RE: FW: LSV II concerns
  To: "Cece Em" <christymclaughlin95@gmail.com>
  Cc:

  [Quoted text hidden]
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 25 of
                                     102




                       EXHIBIT 38
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 26 of
                                     102


                                                                   Diana M.D.
  2336 Immokalee Road
  Naples, FL 34110

                                                               McLaughlin M.B.A.
  Phone: 239.229.8481
  Fax: 239.449.3397
  Email: drdiana@dianamclaughlin.com                                                      Esq.
                                                                    Medicine • Business • Law
   June 16, 2017


   DELIVERED VIA EMAIL TO isisc@fiu.edu

   Isis Carbajal de Garcia
   Senior University Counsel
   Florida International University
   Modesto Maidique Campus PC 511
   Miami, FL 33199

            Re: Christina M. McLaughlin: In the matter of Academic Dismissal from FIU - School
   of Law

   Dear Ms. Carbajal de Garcia,

           I am an attorney representing the interests of Christina M. McLaughlin in all matters
   concerning her academic dismissal from Florida International University School of Law. Attached
   is a previous notice of representation that I hand delivered to Professor Howard Wasserman on
   May 31, 2017. However, Professor Wasserman refused to accept delivery. Please, ensure all future
   contact on this matter be sent, in writing, directly to me at the contact information listed below. If
   you have retained or plan to retain outside legal counsel on this matter, please forward this letter
   to them.

          Christina is requesting to inspect and review all of her FIU School of Law education
   records pursuant to the Family Educational Rights and Privacy Act (F.E.R.P.A.). Her education
   records include but are not limited to copies of all actual exams; assignments and corresponding
   grading and any other notes or annotations. Christina intends to copy all records.

           Additionally, Christina formally disputed her grade in LSV Spring semester and requested
   that her assignments and grading be reviewed. Her request was based on factual and substantial
   rationale that grading was incorrectly applied. Please, refer to her formal appeal to Dean Ansah.
   Dean Ansah ignored the request in the appeal and ignored the second request in an email prior to
   appearing before the Academic Review Committee. Furthermore, Professor Wasserman who
   headed the Academic Review Committee dismissed Christina’s request for a grade review and
   proceeded with the appeals hearing. Professor Wasserman stated that he “has no jurisdiction over
   grade disputes.” The Law School publishes no written policy or process to dispute a grade.

         FIU School of Law has ignored a legitimate grade dispute and proceeded with an Academic
   Review Committee appeal for reinstatement of academic standing despite the fact that there were
   two LSV professors at the appeal hearing. FIU dismissed Christina’s request for a grade dispute

                                                 Page 1 of 2
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 27 of
                                     102


   and provided no venue or process in which to obtain a fair review of grading. FIU, through its
   agent (Professor Wasserman) refused to allow me to attend the appeal hearing despite the fact that
   he knew that I was Christina’s legal representative. We allege that Professor Wasserman’s conduct
   was unethical and that FIU may be in violation of F.E.R.P.A by ignoring a formal written request
   for a grade review.

           Therefore, Christina is making a third and final formal request that the LSV Spring
   semester be reviewed. Additionally, Christina has a strong belief that Professor Wasserman’s
   conduct showed a personal bias against her. Christina formally requests that her grade in Civil
   Procedure Spring Semester, taught by Professor Wasserman, be reviewed also. Christina and I are
   ready to inspect, review and copy all academic records and exams immediately.

           We reserve all rights under federal and state law. Please, be on notice that all academic
   records be must be preserved in the event of litigation. Please, respond to this correspondence by
   5 p.m. June 20, 2017. Any delay will severely prejudice my client’s legal rights and may cause
   irreparable harm.

          Thank you for your attention to this matter.


   Very Truly Yours,




   DIANA MCLAUGHLIN, M.D., M.B.A., Esq.                        Christina M. McLaughlin
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Fax: (239) 449-3397
   Email: drdiana@dianamclaughlin.com




                                               Page 2 of 2
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 28 of
                                     102


                                                                   Diana M.D.
  2336 Immokalee Road
  Naples, FL 34110

                                                               McLaughlin M.B.A.
  Phone: 239.229.8481
  Fax: 239.449.3397
  Email: drdiana@dianamclaughlin.com                                                     Esq.
                                                                   Medicine • Business • Law
   May 31, 2017


   HAND DELIVERED

   Dean Tawia Baidoe Ansah
   Acting Dean
   Florida International University- School of Law
   Rafael Diaz Balart Hall
   11200 SW 8th Street
   Miami, FL 33199

            Re: Christina M. McLaughlin: In the matter of Academic Dismissal from FIU - School
   of Law

   Dear Dean Ansah,

          I am an attorney representing the interests of Christina M. McLaughlin in all matters
   concerning her academic dismissal. Please, ensure all future contact on this matter be sent, in
   writing, to me at the contact information listed below. If you have retained or plan to retain legal
   counsel on this matter, please forward this letter to them.

            Thank you for your consideration on this matter.

   Sincerely,




   DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Fax: (239) 449-3397
   Email: drdiana@dianamclaughlin.com




                                                Page 1 of 1
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 29 of
                                     102




                       EXHIBIT 39
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 30 of
                                     102


Call with Isis

 Lissette Garcia <lissgarc@fiu.edu>
 Mon 6/26/2017 10:40 AM


To:Diana   McLaughlin <dianamclaughlin@dianamclaughlin.com>;



Good Morning Diana,

Isis asked me to forward you the following email. If you like I can set up a convenient time for your
client to meet with Mrs. Isis Carbajal in regards to her records. Please advise.

Regards,

Lissette M. Garcia

Office Specialist, Office of General Counsel




11200 SW 8th St., PC 511
Miami, FL 33199
Phone: (305)348-2103 l Email: lissgarc@fiu.edu


------------------------------------------------------------------------------------------------------------------------------
-----------------------------------------------------------------------------------------------------

From: Isis Carbajal De Garcia <isisc@fiu.edu>
Date: June 23, 2017 at 6:51:05 PM CDT
To: Diana McLaughlin <drdiana@kidsmedicalcare.com>
Subject: RE: Request for Review

Dear Ms. McLaughlin,

Per my email below, arrangements have been made for your client to review records at a time convenient to her
during the week of July 3, 2017 (except the 4th). Please let me know the time and date that will be convenient to
her.

Please note that the records that will be made available to her are those that fall under the FERPA definition of
“education records.” Please note that FERPA specifically provides that the term “education records” does not
include certain records that as I read your letter you may consider under the purview of “educational records.”
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 31 of
                                     102

I will review the various claims you make in your letter. Upon completion of my review, I will respond to them.
In the interim, I would appreciate it if you would provide to me a copy of the formal grade appeal that you
indicate your client filed.

Thanks for your cooperation.

Sincerely,

Isis


From: Isis Carbajal De Garcia
Sent: Wednesday, June 21, 2017 7:40 PM
To: 'Diana McLaughlin' <drdiana@kidsmedicalcare.com>
Subject: RE: Request for Review

Dear Ms. McLaughlin,

Thank you for your call of today. I apologize for not responding to you earlier. I am coordinating with the Law
School the review of the records available to your client pursuant to FERPA. I will be back to you before the end
of the week.

Best,

Isis

Isis Carbajal de Garcia
Senior University Counsel
Florida International University
Modesto Maidique Campus PC 511
Miami, Fl 33199
Tel.: (305) 348-2103
Fax: (305) 348-3272
Email: Isisc@fiu.edu

Board Certified Legal Specialist in Education Law




From: Diana McLaughlin [mailto:drdiana@kidsmedicalcare.com]
Sent: Friday, June 16, 2017 4:53 PM
To: Isis Carbajal De Garcia <isisc@fiu.edu>
Subject: Request for Review

Dear Ms. Carbajal de Garcia,

Please see the attached correspondence.
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 32 of
                                     102

Sincerely,

Diana McLaughlin, M.D., M.B.A., Esq.
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 33 of
                                     102




                       EXHIBIT 40
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 34 of
                                     102


RE: FERPA Records

  Diana McLaughlin <dianamclaughlin@dianamclaughlin.com>
  Tue 7/18/2017 5:47 PM


To:Isis   Carbajal De Garcia <isisc@fiu.edu>;

Cc:christymclaughlin95@gmail.com      <christymclaughlin95@gmail.com>;

Bcc:Diana    McLaughlin <dianamclaughlin@dianamclaughlin.com>; Hugh McLaughlin <hugh@kmcnetwork.com>;




Dear Ms. Carbajal,


   My email requesting FERPA records was sent on June 27, 2017, or 21 days ago. You failed to answer
that email, nor have you provided the records either digitally or by mail. Clearly, you have no interest
in providing these records in a timely fashion and this latest delay is another attempt at obstruction.
You are well aware that time is of the essence before the fall semester starts.


  FIU Law has ignored and refused requests for grade appeals. FIU Law has refused requests for
probationary status. FIU has unreasonably withheld FERPA records. In sum, the totality of FIU's
actions support the allegation of FIU's intentional, malicious treatment of my client. The 21 day delay
to send FERPA records and your failure to respond to emails up until today is further evidence in
support of FIU's intentional harm to Christina and attempting to foreclose Christina's options to
transfer from FIU. Twenty one days delay with no answer by you is unaccepatble, improper, and
unprofessional.


  Should I not receive all FERPA records including all graded exams and assignments by July 21, 2017 at
5:00 pm, I will file a complaint with all appropriate Federal and State agencies accordingly.


Please send records to:


Diana McLaughlin, M.D., M.B.A., Esq.
2338 Immokalee Road
Suite 230
Naples, FL 34110
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 35 of
                                     102




From: Isis Carbajal De Garcia <isisc@fiu.edu>
Sent: Tuesday, July 18, 2017 4:56 PM
To: Diana McLaughlin
Cc: Lissette Garcia
Subject: Re: FERPA Records

Dear Ms. McLaughlin,


In your subsequent email you asked that the records be mailed to you and I have made arrangements
for that mailing. Thus, it is not necessary that you come to Miami to review the records.


Best,
Isis




Isis Carbajal de Garcia
Office of the General Counsel
Florida International University
MMC, PC 511
Miami, Fl 33199
tel. (305) 348-2103
fax (305) 348-3272
Isisc@fiu.edu




From: Diana McLaughlin <drdiana@kidsmedicalcare.com>
Sent: Tuesday, July 18, 2017 4:41 PM
To: Isis Carbajal De Garcia
Cc: Lissette Garcia
Subject: FERPA Records
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 36 of
                                     102


Dear Ms. Carbajal,

You have not responded to any of my emails. I am writing to inform you that Christina McLaughlin and
myself will be at FIU Law School Administration on Friday, July 21, 2017 at 1:00 p.m. We expect to
review and copy all her academic records including but not limited to all her graded exams and
assignment, scantrons for all her 1L classes. Please, make sure that the law school is prepared because
you are aware that we are travelling more than 125 miles obtain these records. Any obstruction, delay
or interference will be construed as acting in bad faith.

You have received ample notice and failure provide all graded records will amount to a violation of
FERPA.

If you wish to discuss this matter, you may contact me at any time.

Thank you for attention.

D. McLaughlin
Attorney for Christina McLaughlin
Florida Bar Number: 84479
2336 Immokalee Road
Naples, FL 34110
Phone: (239) 229-8481
Fax: (239) 449-3397
Email: drdiana@dianamclaughlin.com
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 37 of
                                     102




                       EXHIBIT 41
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 38 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 39 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 40 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 41 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 42 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 43 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 44 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 45 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 46 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 47 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 48 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 49 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 50 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 51 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 52 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 53 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 54 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 55 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 56 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 57 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 58 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 59 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 60 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 61 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 62 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 63 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 64 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 65 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 66 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 67 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 68 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 69 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 70 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 71 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 72 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 73 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 74 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 75 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 76 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 77 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 78 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 79 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 80 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 81 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 82 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 83 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 84 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 85 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 86 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 87 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 88 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 89 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 90 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 91 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 92 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 93 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 94 of
                                     102
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 95 of
                                     102




                       EXHIBIT 42
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 96 of
                                     102


                                                                       Diana M.D.
  2336 Immokalee Road
  Naples, FL 34110

                                                                   McLaughlin M.B.A.
  Phone: 239.229.8481
  Fax: 239.449.3397
  Email: drdiana@dianamclaughlin.com                                                           Esq.
                                                                       Medicine • Business • Law
   February 6, 2018


   DELIVERED VIA EMAIL TO Rebekah.weeks@flbog.edu


   Rebekah Weeks, CIGI
   Investigations and Audit Specialist
   Office of the Chancellor
   325 West Gaines
   Suite 1614
   Tallahassee, FL 32399

   Re.: Office of Inspector General and Director of Compliance Case # 2018-031

   Dear Ms. Weeks,

            I am an attorney representing the interests of Christina M. McLaughlin in the above referenced
   case. We are in receipt of your letter of determination regarding Christina McLaughlin’s complaint
   against Florida International University, School of Law (FIU). This letter serves to place your office on
   notice that we dispute your conclusion and allege that your review is a sham and was pre-determined
   favorably towards the university. We request that the Board of Governors immediately conduct a
   thorough, fair and independent investigation without pre-textual bias favoring the university.

           The following facts support our allegations:

      1. Neither you nor your supervisor, Mr. Maleszewski is an attorney and therefore, you cannot offer a
         legal opinion under Florida law. Your investigation determined that FIU has not violated FERPA
         or any other law. The weighing of legal rights and obligations under both federal and Florida law
         can only be made by an attorney and a member of The Florida Bar. Ms. McLaughlin’s complaint
         concerns legally complicated issues such as FERPA; tortious acts; due process violations;
         violation of federal law for retaliation and discrimination; and infringement of the right to free
         speech under federal and Florida law. The complaint concerns civil rights infringements and torts
         and has nothing to do with waste, financial mismanagement, or accounting fraud. Ms.
         McLaughlin has a right to a competent review performed by attorneys qualified to render an
         opinion. You are not qualified to render an opinion and may be practicing law without a license.
         Ms. McLaughlin’s complaint was received by Vikki Shirley, General Counsel, and the Board of
         Governors. The fact that Ms. Shirley forwarded the complaint to non-attorneys at the Office of
         Inspector General and Director of Compliance indicates that the Board of Governors’ Office had
         no interest in conducting a serious, truly independent, legally competent review. The Office of the
         Inspector General and the Board of Governors has infringed Ms. McLaughlin’s rights by acting as
         an attorney and offering a legal conclusion.
      2. Your office made the determination in less than 7 business days. You stated that you received the
         complaint on December 12, 2017. You stated that FIU’s response letter, dated December 21,
         2017, bore no material influence on your determination because you stated that the decision was

                                                   Page 1 of 7
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 97 of
                                     102


        made prior to receipt of FIU’s letter. You stated that your review “clearly” demonstrated that FIU
        was in compliance with all applicable law by the receipt of that FIU letter dated December 21,
        2017. It is not reasonably possible to have thoroughly and neutrally reviewed the complaint which
        contained more than 400 pages of documents; dozens of email chains; numerous letters; hundreds
        of pages of school records and additionally review “the College of Law’s Academic Policies and
        Regulations; review FIU and the College of Law’s websites, other relevant FIU policies and
        regulations, and FERPA requirement” in 7 business days right before the Christmas holiday. Your
        admission of such a brief period of investigation infers that the investigation was cursory,
        superficial and lacked the proper consideration of the seriousness of Ms. McLaughlin’s complaints
        and undermines the credibility of the conclusion.
     3. Your consideration of FIU’s response letter without having contacted Ms. McLaughlin to provide
        a rebuttal is inherently unfair and demonstrates the investigation lacks neutrality. Ms. McLaughlin
        is entitled to rebut assertions made by FIU. This investigation is flawed because Ms. McLaughlin
        was not given an opportunity to provide proof of untruths, conjecture and conclusory statements
        alleged by FIU in their response. You stated that “FIU’s response further supports our
        determinations” to dismiss Ms. McLaughlin’s complaint. However, FIU did not provide any
        documents or evidence to support the contentions in their letter. You never requested that FIU
        provide any actual documentation in support of their assertions. Nevertheless, you accepted FIU’s
        letter on its face without any supporting documentation. Therefore, you considered FIU’s
        response as factual and complete, but never sought the student complainant’s rebuttal. The
        consideration of FIU’s response (despite not being the basis of your determination) without
        seeking Ms. McLaughlin’s rebuttal is unfair on its face.
     4. Your letter clearly evokes a biased and pre-textual tone. You state that the policy of your office is
        to “respect the processes of each university” and “require the student” to follow those processes.
        However, the Office of Chancellor has a duty to student complainants to provide a fair and
        balanced investigation of all the facts of a student’s complaint. You fail to mention that this office
        has any duty owed to thousands of Florida University students at all. Ms. McLaughlin’s complaint
        is of serious violations of Constitutional rights. Ms. McLaughlin claims that her student grades
        were inaccurate, fraudulent, and misleading because FIU School of Law targeted her because of
        her active participation in the 2016 successful Republican elections. Your letter fails to address
        any of the complaints of retaliation, discrimination and politically harassing conduct by FIU
        professors. Instead, your letter trivializes the complaint to a matter of student records and
        dismissal. Additionally, you purposely delayed a letter of response on this matter for one month,
        either because of lack of interest or to purposely delay Ms. McLaughlin from taking further
        actions. You stated that you had made your determination by December 21, 2017. However, your
        letter of determination is dated January 16, 2018 or one month later. You provided no rationale
        for delaying a response for 4 weeks. A delayed response without a reasonable basis further
        supports the inference that this office failed to give the claimant the proper consideration.
        Thereby, this unnecessary delay prevented Ms. McLaughlin from taking further action and
        prejudiced her rights. It is clear the Office of Inspector General was not interested in protecting
        Ms. McLaughlin’s rights.
     5. Your determination that FIU complied with FERPA in providing the student record is
        undisputedly false. FIU does not dispute that FIU failed to provide complete records in less than
        45 days. FERPA requires, in plain and unambiguous language, that a school “shall comply with a
        request for access to records . . . in no case more than 45 days after the request has been made.”)
        See at 20 U.S.C. ss.1232 (g)(1)(A)(2011) FIU furnished a third batch of records more than 60
        days after the request. The record undisputedly shows that we had to make multiple repeated
        requests and that FIU used delay tactics and ploys to delay providing all FERPA records. In fact,
        FIU admits that they are no longer in possession of some of the FERPA records. We allege that,
        after the multiple attempts to obtain complete student records, FIU is still withholding numerous
        material student FERPA records. We clearly placed FIU’s President on notice that those records

                                                  Page 2 of 7
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 98 of
                                     102


        were still incomplete. FIU has still not permitted the inspection and review of all her FERPA
        records including scantron answer keys, grade-bumping down of all courses, and course rubrics.
        Ms. McLaughlin claims that FIU purposely tried to conceal the relevant FERPA records because
        those records would provide proof of inaccurate and misleading grading. The issue of whether
        FIU has provided all FERPA records is a matter of discoverable facts. You never requested that
        FIU provide supporting evidence that all FERPA records were timely provided. Therefore, your
        determination that FIU complied “in good faith” with providing FERPA records is mere
        conjecture and not supported by one scintilla of independent evidence.
     6. Your determination that FIU School of Law complied with their Academic Policies and
        Regulation is a purposeful subversion of the substance of the complaint. The basis of Ms.
        McLaughlin’s complaint is that FIU School of Law and its law professors weaponized the
        Academic Policies and Regulation in order to tortiously retaliate against Ms. McLaughlin for her
        active participation in the successful 2016 Republican campaigns. Ms. McLaughlin alleges that
        Profs. Wasserman, Baker, Schrier, Norberg, Brown and possibly others used their permitted
        discretion to intentionally tamper and fraudulently enter inaccurate grades because they targeted
        Ms. McLaughlin. Ms. McLaughlin alleges that FIU Law professors and administrators
        intentionally changed scantron results to maliciously force Ms. McLaughlin’s G.P.A below the
        required level. These professors also tortiously used the Academic Policies and Procedures to
        unmask the blind exam and purposely bump-down Ms. McLaughlin’s grades, without academic
        rationale, for the purpose of removing her from FIU School of Law. Ms. Carbajal’s letter admits
        that they have failed to review all of Ms. McLaughlin’s student records for computational errors.
        Ms. Carbajal admits that FIU has only reviewed one course for “computational errors” (LSV II)
        and found no “computational” errors. However, FIU failed to review the LSV II grade for
        misapplication of the rubric. A misapplication of the rubric is a procedural error and would
        require a new computation under case law. Additionally, the alleged lack of computational errors
        in LSV II does not preclude that the numbers entered are fraudulent. FIU failed to review any
        other courses for tampering and fraudulent submission of grades. The Academic Policies and
        Procedures do not provide any venue or procedure to dispute fraudulently inaccurate student
        records. In fact, academic dismissals are given a strong presumption against the student and the
        Academic Review Committee’s decisions are made final without affording the student the benefit
        of access to the student records or a possibility of appeal. Ms. McLaughlin’s Academic Review
        Committee meeting was conducted by the professor who committed the tortious act (Prof.
        Wasserman). A thorough review of FIU School of Law’s Academic Policies and Procedures
        would find it severely lacking in due process protections. The determination that FIU School of
        Law properly complied with their policies and regulations is a bootstrap argument because it was
        those policies and regulations that permitted law professors to discriminate and commit tortious
        acts.
     7. Your determination that Ms. McLaughlin failed to follow the proper procedure disregards the
        following facts:
              a. FIU School of Law has no published FERPA procedure. FIU”s School of Law
                  Academic Policies and Regulation does not mention any FERPA procedure or method to
                  amend student records. The School of Law’s website fails to make any mention of
                  FERPA or rights to amend student records. Contrastingly, the FIU’s School of Medicine
                  has a published form for submitting complaints pursuant to FERPA. FIU School of Law
                  has an affirmative statutory duty to clearly publish FERPA procedures to review, dispute,
                  hold a hearing and amend FERPA records under 34 CFR 99.7(a)(3)(iii).
              b. FIU’s Graduate Student Academic Grievance Guidelines and Procedure does not apply
                  to the College of Law students. The FIU School of Law website does not link or refer to
                  the Graduate Student Academic Grievance Guidelines and Procedure. Additionally, the
                  Graduate Student Academic Grievance Guidelines and Procedure does not comply with
                  FERPA and doesn’t even refer to FERPA.

                                                 Page 3 of 7
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 99 of
                                     102


              c. Despite FIU School of Law’s lack of FERPA policy and procedure, Ms. McLaughlin
                 followed FIU’s published procedure to request a FERPA hearing and amend her student
                 record. There can be no dispute that Ms. McLaughlin made several clear, written
                 complaints directly to FIU’s general counsel and then again to FIU’s President, directly
                 requesting a formal FERPA hearing. Ms. McLaughlin made the request because the
                 “request for amendment to education records was not settled.” FIU’s President failed to
                 forward the request to FIU’s Vice-President for Academic Affairs. Upon receipt of the
                 request, FIU failed to “appoint a disinterested University official to serve as the hearing
                 officer.” FIU failed to “schedule a hearing within 25 days of the date of receipt of the
                 request for hearing.” FIU failed to give Ms. McLaughlin “written notice of the time, date
                 and place of the hearing. . .” FIU denied Ms. McLaughlin right to an attorney in disputes
                 regarding student records.
              d. The burden to guide and inform and follow the proper FERPA guidelines and procedure
                 shifted to Ms. Carbajal and President Rosenberg the instant a formal complaint of
                 inaccurate and misleading student records was sent to them. Both failed to direct or
                 follow the above stated FIU’s FERPA procedure in violation of 20 U.S.C. 1232(f) and 20
                 U.S.C. 1232(g).

              We allege that FIU failed to follow their own procedure to amend the student records because
         they were attempting a cover-up of the law school’s tortious actions. We allege that FIU tried to
         avoid a FERPA hearing and metamorphose the complaint into a grievance to conceal the nature of
         the allegations and prevent further investigation. Ms. McLaughlin’s complaint was NOT just a
         mere “grievance” against a professor. Ms. McLaughlin’s complaint was that FERPA records were
         inaccurate and misleading. FIU’s offer of a grievance review, more than 90 days after her
         complaint (after the Fall semester had begun), was a futile cul-de-sac intended to distract, derail
         and burden Ms. McLaughlin. Therefore, FIU failed to follow proper FERPA procedure, not Ms.
         McLaughlin.

     8. Your determination that Ms. McLaughlin failed to “initiate a grievance” is patently false and an
        outrageous twisting of the facts. The facts clearly show that Ms. McLaughlin spent three months
        demanding a FERPA hearing. FIU did not follow their published procedure for a FERPA hearing.
        Instead, FIU directed Ms. Rosenthal’s, Interim Associate Dean for Academic Affairs for the
        School of Law (not FIU’s Vice President of Academic Affairs), to meet with Ms. McLaughlin to
        discuss her complaints about Prof. Brown. Ms. Rosenthal clearly stated that the meeting was a
        “grievance process” “for informal resolution of student complaints. This meeting to discuss Ms.
        McLaughlin’s grievance against Prof. Brown is not a FERPA hearing concerning amending
        student records. There is no requirement to meet with the School of Law’s Associate Dean for
        Academic Affairs in FIU’s FERPA policy and procedure.
                  Despite the fact that FIU was not following its own FERPA procedure, the facts clearly
         show that Ms. McLaughlin agreed to meet with Ms. Rosenthal, conditioned on the attendance of
         her attorney. Ms. Rosenthal denied Ms. McLaughlin the right to the assistance of counsel. Ms.
         Rosenthal’s denial of counsel is in violation of FIU’s FERPA policy and procedure. Ms.
         Rosenthal terminated any further discussions. Ms. Rosenthal terminated the “grievance”
         procedure. Ms. Rosenthal never provided any follow-up or conclusion of her investigation.
         Additionally, Ms. Rosenthal failed to disclose that she is a member of the Florida Bar. Most law
         school professors do not bother to be admitted to The Florida Bar and are not subject to ethical
         rules in this state. Ms. Rosenthal was aware that Ms. McLaughlin had placed FIU on formal
         written Notice of Intent to Litigate and still Ms. Rosenthal refused Ms. McLaughlin the assistance
         of counsel for an interview with an adversarial party. FIU cannot hide the fact that an interview
         between a first year law student and FIU’s law professor/attorney/Dean is highly imbalanced and
         would severely prejudice Ms. McLaughlin. During the pre-suit period, Ms. Rosenthal’s interview

                                                 Page 4 of 7
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 100 of
                                      102


           would be admissible and likely to be used by FIU, the opposing party, as adversarial evidence. In
           a footnote, Ms. Carbajal states that Ms. McLaughlin “irresponsibly” depicts Ms. Rosenthal’s
           above conduct as unethical. Ms. Christina McLaughlin is a serious and thoughtful person. As a
           member of the Florida Bar, I am obligated to report unethical conduct by another attorney. Our
           allegation that Ms. Rosenthal abused her power and position as Dean and attorney still stands as
           stated. Ms. Carbajal attempts to distinguish Ms. Rosenthal’s role of administrator from her role
           as an attorney employed by FIU is disingenuous and contrived. This attempt is a difference
           without meaning. Ms. Rosenthal is an attorney and a law school professor and an Associate
           Dean. She represents the interest of FIU and was acting as FIU’s agent. Ms. Carbajal
           characterized Ms. Rosenthal’s actions as merely “reaching out to her to process her complaint.”
           This characterization is laughable given that FIU failed to “reach out” for months and then after
           Ms. McLaughlin was prevented from starting her 2L year. The fact that Ms. Rosenthal attempted
           to deny Ms. McLaughlin the assistance of counsel is the most egregious violation of ethics,
           especially from a person who is teaching the most basic of legal tenets. By FIU’s General
           Counsel (Ms. Isis Carbajal) own admission, FIU has twice denied Ms. McLaughlin the most
           fundamental right to counsel, that she provided for herself. Ms. Carbajal and Ms. Rosenthal are
           both members of The Florida Bar and are subject to its rules of ethics. We reserve the right to file
           an ethics complaint with The Florida Bar.

        For the above reasons, this office’s determinations are a sham and its conclusions are invalid and
   irrelevant. Ms. McLaughlin claims that, since November 2016, the above mentioned law school
   professors felt such extreme animus and vitriol towards candidate and then President Trump and his
   supporters that they took the above-mentioned tortious actions against Ms. McLaughlin in retaliation for
   political activity. They specifically focused on Ms. McLaughlin because Ms. McLaughlin did not conceal
   her participation and assistance in 2016 Republican campaigns. Their actions were intended to victimize
   and retaliate against Ms. McLaughlin and prevent her from becoming an attorney who would then assist
   President Trump’s re-election campaign in 2020. FIU’s unlawful actions damaged Ms. McLaughlin’s
   career, earning potential, and reputation. Ms. McLaughlin suffered severe emotional distress because of
   FIU’s politically threatening environment. As a student of the Florida university system, Ms.
   McLaughlin was owed an academic environment that was free of political harassment and intimidation by
   professors both in the classroom and at other campus activities. Ms. McLaughlin has the right to be free
   of discrimination and retaliation because of her political beliefs and activity namely that she (1) actively
   worked on several 2016 Republican campaigns; and (2) supports President Donald Trump and the
   Republican platform. Ms. McLaughlin has a right to all her FERPA records in a timely manner and
   without the excessive burden of repeated requests for records; a right to dispute that the student record is
   inaccurate and/or misleading; a right to an impartial hearing to challenge the student record; a right to the
   assistance of counsel; a right to presentation of evidence at that hearing; a right to formal written finding
   of fact upon that hearing taking place; a right to place a statement of dispute on her student record.
   Florida law incorporates all of FERPA and grants a private cause of action in equity for violations of
   FERPA pursuant to Florida Statute s. 1002.225. We request that the Board of Governors conduct a
   review that is independent, fair, thorough, neutral and competent immediately. Should FIU be found in
   violation of FERPA and/or other Florida or federal laws, the Board of Governors has been placed on
   notice and failed to take proper action. We, respectfully, request that the Board of Governors govern
   itself accordingly.

       Thank you for your immediate attention to this matter. Please, respond by February 14, 2018 and
   inform us whether the Board of Governors will take further action on this complaint. If we do not receive
   a response, we will assume that the Board of Governors does not wish to seek a just and competent
   investigation of Ms. McLaughlin’s claims. We reserve all rights under Federal and Florida law.



                                                    Page 5 of 7
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 101 of
                                      102


   Sincerely,




   DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
   Attorney for Christina M. McLaughlin
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Fax: (239) 449-3397
   Email: drdiana@dianamclaughlin.com

   Cc.     Vikki Shirley,
           General Counsel
           State University System of Florida
           Board of Governors
           325 West Gaines Street
           Tallahassee, FL 32399
           Vikki.shirley@flbog.edu

           Joseph Maleszewski
           Inspector General and Director of Compliance
           State University System of Florida
           Board of Governors
           325 West Gaines Street
           Tallahassee, FL 32399
           Joseph.maleszewski@flbog.edu

           Florida Department of Financial Services
           Division of Risk Management
           200 E. Gaines St.
           Tallahassee, FL 32399

           Timothy Johnson
           U.S. Dept. of Education
           Office for Civil Rights and Family Policy Compliance Office
           61 Forsyth St. SW
           Suite 19T10
           Atlanta, GA 30303-8927

           Jefferson B. Sessions, III
           U.S. Attorney General
           U.S. Department of Justice Civil Rights Division
           950 Pennsylvania Ave. N.W.
           Educational Opportunity Section, PHB
           Washington, D.C. 20530



                                                  Page 6 of 7
Case 1:20-cv-22942-KMM Document 10-4 Entered on FLSD Docket 07/31/2020 Page 102 of
                                      102


         Stephanie H. Leland
         Director of Equity and Civil Rights Compliance
         Division of Florida Colleges
         Florida Department of Education
         325 West Gaines Street
         Suite 1544
         Tallahassee, FL 32399-0400

         Office of Governor Rick Scott
         State of Florida
         The Capital
         400 South Monroe Street
         Tallahassee, FL 32399




                                               Page 7 of 7
